Franklin Limited Maturity U.S. Government Securities Fund Proxy Reminder Shareholder Meeting May 30, 2014 Dear Shareholder: You should have received proxy materials in the mail concerning the meeting which will be held on May 30, 2014. According to our latest records, we have not received your proxy vote for this meeting. For your convenience, we have enclosed another copy of your ballot(s). Your vote is important, no matter how many shares you own. A majority of the shares of each fund must be present in person or by proxy in order to approve the proposals at the meeting. VOTING IS QUICK AND EASY! · You may vote via the Internet. Just follow the instructions printed on the enclosed proxy ballot. · You may vote via phone by dialing the toll-free number printed on the enclosed proxy ballot. You may also call toll-free at 1-855-648-2889 and a proxy voting specialist will assist you with voting your shares. Specialists are available Monday through Friday, 9:00 a.m. to 6:00 p.m.
